                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 TOT POWER CONTROL, S.L.,

                       Plaintiff,                 Case No. 6:21-cv-00107-ADA

 vs.                                              JURY TRIAL DEMANDED

 AT&T MOBILITY LLC,

                       Defendant,

 ERICSSON INC.,

                       Intervenor.


                    NOTICE OF FILING DOCUMENTS UNDER SEAL

       Please take notice that Docket No. 41-1, the Declaration of John R. Gibson in Support of

Ericsson’s Replies in Support of its Motion for Leave to Intervene, and Docket Nos. 41-2 through

41-8, Exhibits A – G to the Declaration, were originally publically filed and have now been sealed

by the Court at the request of attorneys for Movant-Intervenor Ericsson Inc.

Dated: June 21, 2021                     Respectfully submitted,

                                         By: /s/ Gilbert A. Greene
                                         Gilbert A. Greene (TX Bar #24045976)
                                         Email: BGreene@duanemorris.com
                                         DUANE MORRIS LLP
                                         Las Cimas IV
                                         900 S. Capital of Texas Highway, Suite 300
                                         Austin, TX 78746
                                         Telephone: (512) 277-2246
                                         Facsimile: (512) 597-0703

                                         John R. Gibson (GA Bar #454507)
                                         Email: jrgibson@duanemorris.com
                                         (pro hac vice granted)
                                         David C. Dotson (GA Bar # 138040)
                                         Email: dcdoton@duanemorris.com
                                        (pro hac vice granted)
                                        DUANE MORRIS LLP
                                        1075 Peachtree Street NE, Suite 1700
                                        Atlanta, GA 30309
                                        Telephone: (404) 253-6900
                                        Facsimile: (404) 253-6901

                                        Joseph A. Powers (PA Bar #84590)
                                        Email: JAPowers@duanemorris.com
                                        (pro hac vice to be submitted)
                                        DUANE MORRIS LLP
                                        30 South 17th Street
                                        Philadelphia, PA 19103
                                        Telephone: (215) 979-1000
                                        Facsimile: (215)-979-1020

                                        Kevin P. Anderson (DC Bar #476504 - NC Bar #29083)
                                        Email: KPAnderson@duanemorris.com
                                        (pro hac vice to be submitted)
                                        DUANE MORRIS LLP
                                        Duane Morris LLP
                                        505 9th Street, N.W., Suite 1000
                                        Washington, DC 20004-2166
                                        Telephone: (202) 776-7800
                                        Facsimile: (202) 776-7801

                                        ATTORNEYS FOR MOVANT-INTERVENOR
                                        ERICSSON INC.


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document was filed electronically on June 21,

2021 pursuant to Local Civil Rule CV-5(a) and has been served on all counsel who are deemed to

have consented to electronic service.

                                                   /s/ Gilbert A. Greene
                                                      Gilbert A. Greene
